DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2020 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mohler, USPN 2013/0086684, discloses a plurality of protection applications across a corresponding plurality of partitions (0006, 0042), each protection application configured to apply rules of a detection ruleset to malware samples (0006), for each protection application, scanning a subset of malware samples of a plurality of malware samples by applying rules of the detection ruleset to the subset of malware samples (0009), and determining the set of initial evaluation results based on the scans across the plurality of protection applications, the initial evaluation results including a plurality of associations between individual malware samples of the plurality of malware samples and rules of the detection ruleset (0011), the associations indicating which rules of the detection ruleset detect which malware samples (0048), receiving, from the evaluation server, a set of initial evaluation results for a detection ruleset, the evaluation server generating the initial evaluation results by transmitting, to a system administrator (user), the set of initial evaluation results (0017, 0018), receiving, from the system administrator, a curated ruleset including a plurality of malware detection rules based on the associations in the initial evaluation results (0048). Mohler does not disclose a method for evaluating a detection ruleset on an evaluation server. Mohler implements different rulesets in different partitions to evaluate the malware, not to evaluate the ruleset. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to evaluate the rulesets of Mohler without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Kikuchi et al., USPN 2020/0118027, is cited as disclosing using partitions for malware evaluation (0027), but the priority date makes it unusable for prior art, even if it was seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434